Dunbar, J.
(dissenting). — I dissent. I do not think any of the cases cited by respondent are in point. Here are two persons legally competent to contract, and the contract is one they had a right to make. If the respondent had seen fit to do so, he might have contracted that he would pay ten thousand dollars, or any sum, to sell his land for the sum of six thousand dollars, and the law would enforce the payment of the price agreed to be paid if appellant had sold the land. The law will leave the parties to make their own contracts, and after they are made it will enforce them. This is not so much a question of agency as a question of employment. Nor is it true that as between the contracting parties the sale is made for the benefit of the landowner. The sale, if made, is made for the mutual benefit of both. This is not a written contract for the sale of land where the agent gets a commission on the amount of money obtained. The owner here has seen fit to make a contract with special provisions in his own interest. He said, in substance, to the agent, if you will sell this land within sixty days you can have for your services all you can get for it over six thousand dollars, be that much or little. And he should be compelled to do what he agreed to do. This employment was taken on the doctrine of chances. No matter how much labor or money might have been expended by the appellant in an effort to sell the land, if he had failed to make the sale he could have recovered nothing. Respondent had protected himself by his contract, and he ought not to complain if the chances turned to the benefit of the appellant.